Citation Nr: 0621356	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-37 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to a higher initial rating for service-
connected arthritis of the right knee, currently evaluated as 
10 percent disabling.

3.  Entitlement to a higher initial rating for service-
connected arthritis of the left knee, currently evaluated as 
10 percent disabling.

4.  Entitlement to a higher initial (compensable) rating for 
service-connected residuals of a right orchiectomy.

5.  Entitlement to an earlier effective date for service-
connected residuals of a right orchiectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2003 and January 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

At the veteran's request, the RO scheduled a hearing before a 
Decision Review Officer (DRO) to be held in March 2005.  The 
veteran failed to report to the hearing.

The issues of entitlement to earlier effective dates for 
service-connected arthritis of the left and right knees are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence of record does not show that a lower 
back disorder was identified during service, nor is there any 
competent medical evidence that otherwise links a lower back 
disorder to an incident in veteran's service.

3.  The medical evidence shows that the veteran's service-
connected arthritis of the right knee is not productive of 
flexion limited to 60 degrees or less, extension limited to 5 
degrees or more, subluxation or lateral instability, or 
frequent episodes of "locking" or effusion into the joint; 
there is also no ankylosis of the joint or impairment of the 
tibia and fibula.   

4.  The medical evidence shows that the veteran's service-
connected arthritis of the left knee is not productive of 
flexion limited to 60 degrees or less, extension limited to 5 
degrees or more, subluxation or lateral instability, or 
frequent episodes of "locking" or effusion into the joint; 
there is also no ankylosis of the joint impairment of the 
tibia and fibula.   

5.  The veteran's service-connected residuals of a right 
orchiectomy is manifested by the removal of one testis.

6.  The veteran filed his claim for service connection for 
residuals of a right orchiectomy on July 14, 2003.  The 
effective date for the grant of service connection for 
residuals of a right orchiectomy is the date of the receipt 
of the veteran's claim - July 14, 2003.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2005).  

2.  The schedular criteria for a higher initial rating in 
excess of 10 percent for service-connected arthritis in the 
right knee have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5010-5260 (2005).  

3.  The schedular criteria for a higher initial rating in 
excess of 10 percent for service-connected arthritis in the 
left knee have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5010-5260 (2005).  

4.  The schedular criteria for a compensable rating for 
service-connected residuals of a right orchiectomy have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.115b, 
Diagnostic Code 7524 (2005).   

5.  The criteria for an effective date prior to July 14, 
2003, for the grant of service connection for residuals of a 
right orchiectomy have not been met or approximated.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty to 
notify.  In correspondence dated in August 2003, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  

The RO requested from the veteran any medical or military 
records in his possession.  Additionally, the RO requested 
enough information about records not in his possession so 
that the RO could request them on the veteran's behalf.  The 
RO then requested any additional information or evidence from 
the veteran that he wanted VA to obtain on his behalf.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case that the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision despite this 
omission.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Regarding the service connection claim for residuals of a low 
back injury, the Board notes that the VCAA notice failed to 
address the elements of the degree of disability or the 
effective date of disability.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

Regarding the claims for higher initial ratings, the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for his service-connected disabilities.  Despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, the Board notes that since the 
RO's rating decision of November 2003, the veteran has 
submitted lay evidence describing current symptomatology and 
severity associated with his disabilities.  Thus, it is 
clearly demonstrated that the veteran understood the types of 
degree of disability rating evidence needed to substantiate 
the claims.  Additionally, the veteran has been afforded a VA 
examination in November 2004 for the purpose of evaluating 
the current level of his service-connected disabilities.  
Lastly, the August 2004 Statement of the Case (SOC) sets 
forth the rating criteria for all applicable ratings in 
excess of that currently assigned.  For these reasons, the 
Board finds no prejudice to the veteran from the inadequate 
notice provided him on the element of the degree of 
disability.  

The Board also finds that the veteran has not been prejudiced 
by the inadequate notification that an effective date for the 
award of benefits will be assigned.  The RO granted service 
connection for residuals of a right orchiectomy effective the 
date the claim was received.  Under VA regulations, this is 
the earliest possible effective date.  38 C.F.R. § 3.400 
(b)(2) (2005).  As explained more fully below, staged ratings 
are not appropriate and any decision on the claim for a 
higher initial rating would be applied effective the date of 
service connection.  38 C.F.R. 
§ 3.400(o)(1) (2005).  Thus, the veteran has suffered no 
prejudice.

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with copies of the November 
2003 and January 2004 rating decisions, August 2004 SOC, and 
January 2005 Supplemental Statement of the Case (SSOC).  
Together, these documents provided the veteran with notice as 
to the evidence needed to substantiate his claims and the 
reasons for the decisions.  The SOC and SSOC provided the 
veteran with notice of all of the laws and regulations 
pertinent to his claims, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
veteran has not been prejudiced by any deficiencies in 
requirements of the notice provisions of the VCAA, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records; the veteran 
requested no private medical records in conjunction with his 
claims.  In the Veteran's VA Form 9, dated in October 2004, 
the veteran asked the RO to obtain his most recent VAMC 
treatment records; the RO never did.  Despite the RO's 
failure to obtain these records, the veteran has not suffered 
any prejudice.  Outpatient treatment records are of limited 
probative value, especially in a case such as this where the 
RO provided the veteran with a more recent VA examination.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

II.  Entitlement to Service Connection for Residuals of a Low 
Back Injury

	Evidence

In a service medical records treatment note, dated in 
February 1977, W.D. noted that the veteran complained of back 
pain after an auto accident.  W.D. instructed the veteran to 
return to the clinic the following day for a better 
evaluation.  Service medical records are negative for any 
treatment or subsequent complaints of any low back disorder.  

In a chronological record of medical care, dated in June 
1978, a military medical examiner noted that the veteran 
presented with a swollen testicle a day after "prolonged 
sexual activity."  In a follow up clinical record, dated in 
June 1978, a medical examiner noted that the veteran denied 
suffering any trauma to the testicle.  In a clinical record, 
dated in June 1978, Dr. P.K. reported the following.  The 
veteran presented with complaints of a right scrotal mass 
that appeared after running while he was lifting weights.  An 
orchiectomy was performed to remove a necrotic right 
testicle.  A subarachnoid block anesthesia was used and the 
final diagnosis was testicular torsion.  

In a clinical record, dated in September 1978, Dr. P.B. 
reported that the veteran received a left orchiopexy under 
spinal anesthesia in September 1978.  The veteran's condition 
upon discharge was noted as stable with no complications from 
surgery.

In a clinical record, dated in December 1978, Dr. P.K. 
reported that the veteran received a testicular prosthesis 
under subarachnoid anesthesia.  Dr. P.K. noted satisfactory 
condition upon discharge.

Private medical records from the veteran's chiropractor, Dr. 
M.K., showed that the veteran received treatment for lower 
back pain from July 2003 to August 2003.  In a letter dated 
in August 2003, Dr. M.K. stated that the veteran was 
diagnosed with lumbar spine segmental dysfunction with 
associated lumbosacral neuralgia.  Dr. M.K. stated that the 
veteran was unable to work because of this disorder, which in 
his opinion, was permanent in nature.

In a statement dated in September 2003, the veteran stated 
while in the military, he lifted something heavy, which 
strained his back and required him to receive an orchiectomy.  
The veteran stated that he continued to suffer from lower 
back pain with numbness in both legs since the incident.  

Private medical records from Dr. W.L., dated from March 2003 
to August 2003, showed that Dr. W.L. treated the veteran for 
back pain.  In a treatment noted dated in July 2003, Dr. W.L. 
indicated that the veteran' s back was tender and tense over 
the paraspinals bilaterally with decreased range of motion.  
Dr. W.L's assessment was lumbar strain and muscle spasm.  

Treatment records from VAMC Austin, Texas, dated in March 
2004 to August 2004, showed that the veteran received 
treatment at that facility.  In a treatment note dated in May 
2004, Dr. T.W. reported treating the veteran for low back 
pain and noted that the veteran complained of having the pain 
since 2001.  In a treatment note dated in March 2004, Dr. 
T.W. noted lower lumbar and sacral tenderness.  In a 
treatment note, dated in April 2004, Dr. R.O. noted limited 
range of motion with flexion in the veteran's back.  In a 
physical therapy note, dated in May 2004, the therapist's 
clinical impression was possible spinal stenosis.  In an 
occupational therapy functional capacity evaluation consult, 
dated in June 2004, the occupational therapist reported that 
the veteran demonstrated an ability to balance, kneel, bend 
at the hips, and climb stairs within a reasonable amount of 
time.

In a notice of disagreement, dated in March 2004, the veteran 
expressed his opinion that his lower back disorder was 
directly related to his orchiectomy, which in his opinion was 
a result of a herniated disc.  The veteran stated that he 
received this surgery in 1978 at Fort Ord, California.  

In an Appeal Process Election, dated in March 2004, the 
veteran stated that he believed that his current back 
disorder was a result of his in-service orchiectomy, which 
involved a spinal anesthesia.  He stated that the procedure 
resulted in disc problems.  

A VA examination report, dated in May 2004, the VA examiner 
noted the following history as reported by the veteran.  The 
veteran stated that the back pain began while in the military 
in 1977 after injuring himself lifting heavy objects on two 
separate occasions.  The VA examiner noted that the veteran 
had a spinal tap done in 1978 for anesthesia for an 
orchiectomy.  The VA examiner also noted that the veteran 
injured his back in motor vehicle accidents in the 1980's and 
1990's.  The veteran reported that the back pain worsened in 
2001.  The veteran reported that his back became painful with 
prolonged standing or walking greater than 30 minutes, but 
that he was otherwise able to perform the activities of daily 
living.  The VA examiner indicated that he reviewed the 
claims file.

Upon inspection of the lumbar spine, the examiner noted 
normal symmetry and appearance, normal posture and gait, and 
normal symmetry and rhythm of spinal motion.  The VA examiner 
reported the following findings upon physical examination.  
The veteran had painful motion of the lumbar spine with 
minimal tenderness at the paravertebral muscles at L5-S1, 
greater on the right side.  X-rays of the thoracolumbar 
spine, dated in March 2004 were normal.  The VA examiner 
diagnosed lumbosacral strain.

The VA examiner stated that based on a review of the service 
medical records with a lack of evidence showing that the 
patient was treated for his back pain while in the military 
and with a history given by the veteran of being involved in 
two motor vehicle accidents in the 1980's and 1990's with 
back injuries in each accident, it was less likely than not 
that his back condition was related to his military service 
while on active duty. 

In the veteran's VA Form 9, dated in November 2004, he stated 
that he had a magnetic resonance imaging (MRI) done in July 
2004 that revealed disc problems.  The veteran argued that 
the May 2004 VA examination was incomplete because the 
results of the MRI were not reviewed.  

	Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

	Analysis

The Board finds that the veteran's low back disorder is not 
connected to service.  Although medical evidence reflects a 
current diagnosis of a low back disorder, there is no medical 
evidence of a nexus between his back disorder and any 
incident in service.  Pond, 12 Vet. App. at 346.  

Regarding the claim that he injured himself due to a lifting 
injury that required him to receive an orchiectomy, other 
than his own statements there is no evidence corroborating 
the occurrence of such an injury.  To the contrary, there is 
no evidence of any back injuries related to heavy lifting in 
service and the service medical records reflect that the 
veteran reported suffering no trauma prior to his 
orchiectomy.   

Finally, there is no competent medical evidence of a nexus 
between his currently diagnosed disability and any event in 
service.  Regarding the notation in his service medical 
records that the veteran presented with back pain after a 
motor vehicle accident in February 1977, the fact that the 
veteran did not return to the clinic with additional back 
complaints indicates that the injury was acute and 
transitory.  The only evidence linking the veteran's current 
back disorder to service are his own assertions that he 
injured his back while lifting something heavy and that his 
current disorder is related to the method of anesthesia used 
during his orchiectomy.  These statements are not probative 
to the existence of a medical nexus because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a lay person is not competent to provide evidence 
that requires medical knowledge).  For the foregoing reasons, 
the Board finds that the preponderance of the probative 
evidence shows that veteran's low back disorder is not 
related to an in-service disease or injury.  Accordingly, 
service connection for a lower back disorder is not 
warranted.

III.  Increased Ratings for Service-Connected Bilateral 
Arthritis of the Knees

	Evidence 

In a VA examination report, dated in October 2003, VA 
examiner Dr. S.H. noted a history of bilateral knee pain and 
treatment in 1978.  Dr. S.H. reported reviewing the claims 
file at the examination.  Dr. S.H. noted that the veteran 
received physical therapy for one year in 1978.  Dr. S.H. 
also noted that the veteran was a poor historian in regards 
to his knee disorder.

Dr. S.H. recorded the following findings upon physical 
examination.  There was no swelling, effusion, or increased 
local heat.  There was tenderness on pressing over the 
patella.  Flexion was 120 degrees out of 130 degrees 
bilaterally, limited by stiffness of the knee.  There was no 
pain on motion and no additional limitations due to flare-
ups.  Dr. S.H. noted an impression of degenerative 
hypertrophic spurring extensor cortex in each patella.  The 
diagnosis was bilateral retropatellar pain syndrome and 
degenerative joint disease of the patella.

In a notice of disagreement, dated in December 2003, the 
veteran stated that his knees swelled to his feet and he was 
not able to work because of the discomfort and pain.  The 
veteran reported incapacitating periods that prevented 
everyday activities.  

In a treatment note dated in March 2004, Dr. T.W. reported 
that he detected no swelling, no tenderness, and normal range 
of motion without pain in the veteran's knees.  In a 
treatment note dated in April 2004, Dr. R.O. reported that he 
detected minimal bilateral retropatellar crepitus and no 
joint line tenderness.  McMurray's, Lachman, and drawer tests 
for instability were negative.  Dr. R.O. recommended the 
veteran avoid stop and go activities.  In a July 2004 
treatment note, Dr. T.W. noted bilateral knee pain that was 
stable with medication.

In an Appeal Process Election, dated in April 2004, the 
veteran stated that his knee disorder was worse than it had 
been in service and that it has kept him from keeping a job.  
The veteran stated that his knees occasionally "gave out" 
and locked up.  The veteran stated he was unable to sit with 
his knees bent for long periods of time.  The veteran stated 
that he is entitled to a higher rating because his knee pain 
is accompanied by swelling in the feet.  

In a VA Form 9, dated in October 2004, the veteran stated 
that his knees locked up, in the right more so than the left.  
The veteran also stated that he used a can to ambulate.  The 
veteran stated he was unable to stand for more than fifteen 
minutes in an hour, or more than two hours in an eight hour 
period.  The veteran stated that recent treatment records 
from VAMC Austin, Texas would support his appeal and he 
requested VA obtain these records.  

In a report of a VA examination for the veteran's service-
connected bilateral knee disorder, dated in November 2004, 
the VA examiner noted complaints of constant pain with 
weakness.  The veteran reported twenty falls in one year but 
no other symptoms like heat, swelling, locking, or redness.  
The veteran reported experiencing flare-ups with pain 
severity a 10 out of 10 that lasted 1-2 days.  These flare-
ups seemed to be caused by movement.  The examiner stated 
that the veteran used a cane.  

The VA examiner noted the following findings upon physical 
examination.  Ranges of motion for flexion were 140 degrees 
bilaterally, and for extension, zero degrees bilaterally.  
There was no pain on motion.  There was no change in range of 
motion noted with repeated or resisted action.  Collaterals 
were stable to varus and valgus stress tests bilaterally.  
Lachman, McMurray's, and drawer tests were negative for 
instability.  There was no ankylosis or inflammatory 
arthritis detected.  X-rays taken in March 2004 revealed 
normal mineralization with intact joints and no definite 
effusion.  Mild hypertrophic spurring from the superior pole 
of the patella was detected.  The examiner's impression was 
normal bilateral knees and diagnosis was bilateral 
retropatella pain syndrome

      Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).

Degenerative or traumatic arthritis (established by x-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.17a, Diagnostic Codes 5003, 5010 (2005).  

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  Under Diagnostic Code 5260 (limitation of 
flexion of leg), flexion limited to 30 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).  
Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).  

Under Diagnostic Code 5257 (other impairment of knee), a 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  Id.  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee at a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent rating is 
warranted.  Id.  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  Id. 

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with moderate knee or ankle 
disability, a 20 percent evaluation is provided.  Id.  

	Analysis

The veteran's service-connected arthritis is currently 
evaluated as 10 percent disabling in each knee under 
Diagnostic Code 5010-5260.

As noted above, ratings pursuant to Diagnostic Code 5010 are 
determined by the limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  In this 
case, Diagnostic Codes 5260 and 5261, which address 
limitation of motion of the knee, must be addressed.  
Throughout the course of this appeal, the veteran 
demonstrated ranges of motion for both knees that do not 
warrant a rating higher than 10 percent. 
 
Throughout the appeal, the medical evidence consistently 
found flexion of both knees to be better than that required 
to warrant a compensable rating.  The earlier VA examination 
report showed flexion to be limited to 120 degrees, which is 
a noncompensable rating under Diagnostic Code 5260.  The most 
recent VA examination shows flexion to 140 degrees, which 
suggests an improvement in knee flexibility.  Also, the 
examiner in the March 2004 treatment note stated range of 
motion was normal with no pain.  Additionally, the medical 
evidence consistently found these ranges of motions to be 
free of pain.  

The medical evidence also shows knee extension to zero 
degrees bilaterally, with no pain and no changes with 
repeated or resisted action.  A rating higher than 10 percent 
is not warranted for limitation of extension of the knee, 
which would require limitation to no less than 15 degrees for 
a rating higher than 10 percent.  

Regarding the Board's consideration of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 under DeLuca v. Brown, 8 Vet. App. 202 (1995), 
there was no evidence of pain on motion, weakness, or other 
functional loss except for minimal loss of flexion due to 
stiffness.  To the extent that stiffness limits knee 
extension, such limitation was considered under Diagnostic 
Codes 5260 and 5261 and found not to be compensable.    

The Board will consider other diagnostic codes to assess 
whether the veteran is entitled to a rating in excess of 10 
percent under any of them.

In regard to Diagnostic Code 5259, the highest rating under 
that code is 10 percent, thus, this Diagnostic Code does not 
provide a rating higher than the veteran's current ratings.  
In regard to Diagnostic Code 5258, there is no objective 
evidence of locking or joint effusion.  Although the veteran 
argued in his VA Form 9, dated in October 2004, that his 
knees locked up, the VA examinations noted no complaints of 
locking.  Additionally, the VA examinations revealed no 
objective findings of locking.  Further, the record is 
negative for any objective findings of joint effusion.  To 
the contrary, both VA examiners specifically noted that x-
rays revealed no effusion.  Thus, the veteran's knee disorder 
does not meet the criteria for a rating higher than 10 
percent for either code.

In regard to Diagnostic Code 5257, there are no clinical 
findings that show the veteran's knee disabilities are 
manifested by recurrent subluxation or lateral instability.  
Both VA treatment records and the VA examination in November 
2005 detected no objective findings of instability of the 
knees.  Also, the veteran has no history of subluxation.  
Therefore, the Board finds that the medical evidence does not 
support a compensable rating under 5257.

In regard to Diagnostic Codes 5262 and 5256, the evidence 
shows neither malunion of the tibia or fibula nor any 
findings of ankylosis in either knee.  Consequently, ratings 
under Diagnostic Codes 5262 and 5256 are not applicable.  
Accordingly, the veteran's service-connected arthritis in 
either knee is not entitled to a rating higher than 10 
percent under any applicable diagnostic code.  

IV.  Entitlement to a Higher Initial Rating for Residuals of 
a Right Orchiectomy

	Evidence

In a genitourinary VA examination report, dated in October 
2003, Dr. S.H. noted a history of right orchiectomy, left 
orchiopexy, and testicular prosthesis in the right 
hemiscrotum.  Dr. S.H. stated that the veteran had an 
uneventful recovery and had no problems with the testes since 
then.  Dr. S.H. noted the following findings upon physical 
examination.  The left testicle was well positioned in the 
left hemiscrotum and the testicular prosthesis was palpated 
on the right hemiscrotum.  There was no local tenderness and 
hernia sights were negative.  The VA examiner's diagnosis was 
status post right orchiectomy, left orchiopexy, and 
testicular prosthesis in the right hemiscrotum.

In a notice of disagreement, dated in March 2004, the veteran 
expressed his opinion that his lower back disorder was 
directly related to his orchiectomy, which was a result of a 
herniated disc.  The veteran stated that he received this 
surgery in 1978 at Fort Ord, California.  

In a report of a VA examination for the veteran's service-
connected residuals of a right orchiectomy, dated in November 
2004, the examiner noted the following history as reported by 
the veteran.  The veteran denied impotence and reported 
having two children.  The veteran claimed to have 
intermittent sharp pain at the right groin area that lasted 
about 5-10 minutes.  This pain disappeared after lying down.  
The veteran stated that he experienced this pain for 3-4 
weeks.  The VA examiner reported that a physical examination 
showed descended testes bilaterally without mass or atrophy.  
The examiner diagnosed status post right orchiectomy.       

	Analysis

The veteran is currently assigned a noncompensable rating for 
residuals of a right orchiectomy, pursuant to Diagnostic Code 
7524.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (removal of 
testis) (2005).  

Under Diagnostic Code 7524, the removal of one testis 
warrants a noncompensable rating, while the removal of both 
testes warrants a 30 percent rating.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7524 (removal of testis) (2005).  
In cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, an 
evaluation of 30 percent will be assigned for the service-
connected testicular loss.  Testis, undescended, or 
congenitally undeveloped is not a ratable disability.  38 
C.F.R. § 4.115b, Diagnostic Code 7524, Note (2005).  

The regulations provide that under Diagnostic Code 7524, the 
veteran's disability should also be evaluated for entitlement 
to special monthly compensation under 38 C.F.R. § 3.350 
(2005).  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350 
(2005).  The Board notes that the veteran has been granted 
special monthly compensation under this regulation.

The veteran does not argue, and the medical evidence does not 
show, that his left testis has been removed.  Moreover, the 
evidence does not show the veteran's left testis is 
nonfunctional.  To the contrary, the medical evidence shows 
that the veteran has a functioning left testis; he denies 
impotence and objective medical evidence shows the veteran 
has a normal left testicle and prosthesis.  Therefore, the 
criteria for the next higher rating of 30 percent under 
Diagnostic Code 7524 have not been met.  


V.  Entitlement to an Earlier Effective Date for Residuals of 
a Right Orchiectomy

	Legal Criteria and Analysis 

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following the date of discharge or the date entitlement 
arose if the claim is received within one year from such 
discharge; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a), (b) (2002); 38 C.F.R. § 3.400 (b)(2) (2005).  

The Board concludes that because the veteran submitted a 
claim for service connection for residuals of a right 
orchiectomy more than a year after discharge from service, 
and because the receipt of his claim was after the date 
entitlement arose, the proper effective date of the grant of 
service connection for 	residuals of a right orchiectomy is 
the date of receipt of his claim.  See 38 C.F.R. § 
3.400(b)(2)(i) (2005).  The probative evidence of record 
demonstrates that his claim was initially received by the RO 
on July 14, 2003.  Accordingly, an effective date prior to 
the date assigned by the RO in the November 2003 rating 
decision is not in order and the veteran's claim must be 
denied.


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.

A higher initial rating in excess of 10 percent for arthritis 
of the right knee is denied. 

A higher initial rating in excess of 10 percent for arthritis 
of the left knee is denied. 

A higher initial (compensable) rating for residuals of a 
right orchiectomy is denied.  

An earlier effective date for service-connected residuals of 
a right orchiectomy is denied.


REMAND

In the veteran's notice of disagreement with the initial 
evaluations of his arthritis in the left and right knees, 
dated in April 2004, he expressed his dissatisfaction with 
the effective dates of those awards.  The claims file shows 
that no SOC has been furnished to the veteran on the issues 
of earlier effective dates for arthritis in the left and 
right knees.  38 C.F.R. § 19.26 (2005).  The veteran is 
entitled to an SOC on these issues.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999) (holding that, where a notice 
of disagreement is filed with a claim and no SOC has been 
issued, the Board should remand, not refer, that issue to the 
RO to issue an SOC).  

Accordingly, the case is REMANDED for the following action:

The veteran should be provided with a 
statement of the case with regard to the 
issues of earlier effective dates for his 
service-connected arthritis in the left 
and right knees.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


